IN THE UNITED STATES COURT OF APPEALS
                            FOR THE FIFTH CIRCUIT



                                 No. 96-50702
                             Conference Calendar



UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee,


versus

PETER DAVID WAGNER,

                                                   Defendant-Appellant.


                         - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                      USDC No. A-95-CR-131-ALL
                         - - - - - - - - - -
                            April 16, 1997
Before REAVLEY, DAVIS, and BARKSDALE, Circuit Judges.

PER CURIAM:*

         Peter David Wagner filed a notice of appeal from his

sentence in a guilty-plea conviction for mail fraud.                  We have

reviewed Wagner’s brief and the record and conclude that Wagner’s

waiver of his right to appeal as part of the plea agreement was

knowing and voluntary. See United States v. Melancon, 972 F.2d 566, 567 (5th Cir.

1992).       A claim that is waived is "entirely unreviewable, unlike



         *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                            No. 96-50702
                                - 2 -

forfeited errors, which are reviewable for plain error."     See

United States v. Musquiz, 45 F.3d 927, 931 (5th Cir.), cert.

denied, 116 S. Ct. 54 (1995).   Accordingly, the appeal is

DISMISSED.   Wagner’s motion to strike counsel’s brief and to file

a pro se brief is DENIED.

     APPEAL DISMISSED.   MOTION DENIED.